IIITZ, Acting Associate Justice.
This is an appeal from a decree of the Supreme Court of the District of Columbia dismissing a bill for absolute divorce, and naming a corespondent. There are 18 assignments of error, all but the first, which covers the denial of the relief prayed for, relating to the exclusion of evidence offered by appellant or the admission of testimony over his objection.
[1] The statement of evidence presents a question of fact as to whether the cause of action is established. The principles governing the determination of a case like this are well established by the decisions of this court, and require the proof to be clear and convincing.
[2] With these principles in mind, we have carefully examined the testimony, and are constrained to hold that a case entitling the appellant to the decree prayed for has been established, and no good purpose would be accomplished by a review of the evidence. It follows that the decree appealed from must be reversed, at the cost of the appellee Frederick Eichelberger, and the cause remanded to the court below, with instructions to enter a decree granting the appellant a divorce a vin. mat. from the appellee Helen Dent Symons, the costs to be paid by said Eichelberger.
It appears that the husband and wife have two female children, aged respectively 15 and 13 years. The record indicates that they are in a school at the expense of the appellant. In the decree to he entered by the court below as above directed provision should be made for the maintenance of these children by the appellant in such custody as the court may determine that their welfare requires, regard being had to the rights of the mother with respect to visitation.